Per Curiam. This case was tried by the court below, without the intervention of a jury. That which purports to be a bill of exceptions copied into the record, fails to show that any exception was taken in the court below to any of the rulings of the court. The case is in all respeets.similar to the case of Duncan v. Chandler, 5 Bradwell, 499, where we held that under these circumstances the findings of the court below cannot be inquired into in this court. For this reason the judgment is affirmed. Judgment affirmed.